NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4630-16T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

SOLOMAN D. NEAL, a/k/a
SOLOMON NEAL, and KARIM SMITH,

        Defendant-Appellant.


              Submitted May 31, 2018 – Decided July 20, 2018

              Before Judges Alvarez and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Indictment No. 15-
              06-1269.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Stephen P. Hunter, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Robert D. Laurino, Acting Essex County
              Prosecutor, attorney for respondent (Matthew
              E.    Hanley,   Special    Deputy    Attorney
              General/Acting   Assistant   Prosecutor,   of
              counsel and on the brief).

PER CURIAM
     Defendant Solomon D. Neal entered a guilty plea to an amended

charge of third-degree aggravated assault, N.J.S.A. 2C:12-1(b)(2),

after a Law Division judge denied his motion to suppress an out-

of-court identification.     In accord with the plea agreement, the

judge   sentenced   defendant   to   fifteen    months   of   probation    in

addition to fines and penalties on April 28, 2017.               Defendant

appeals, alleging that his motion to suppress should have been

granted because the out-of-court identification was impermissibly

suggestive.   We affirm.

     We   summarize   the   circumstances      as   developed   during    the

suppression hearing.     At around 2:00 p.m. on December 24, 2014,

Ajegbe Oyekunle, an apartment building manager, was making repairs

to the front door of the structure.         Oyekunle was going back out

to his van to retrieve some construction materials when a car

abruptly stopped in front of it.          The driver——who the victim

immediately recognized by name as the son of one of his tenants,

whom he had known for seven years——asked him "Why the f--- you

messin' with my father?"

     Defendant driver and the passenger stepped out of the car;

the passenger held a knife.      They punched and kicked Oyekunle in

the head and face; Oyekunle's cell phone and wallet fell out of

his pocket.    Defendant picked up the items and threw the cell

phone at the victim.   As Oyekunle approached defendant to retrieve

                                     2                              A-4630-16T4
his wallet, the passenger wielded the knife and Oyekunle retreated.

Defendant took cash from the wallet, and threw the wallet at

Oyekunle.    Defendant and the passenger then drove away.

     Oyekunle called 911 and told the dispatcher that he had just

been robbed and assaulted by Solomon Neal, the son of a tenant who

had recently been evicted.      After police arrived at the scene,

Oyekunle was administered medical treatment, however, he did not

go to the station to make a statement until approximately 6:00

p.m. because he wanted to complete the work on the building.

     During the video recorded interview at the police station,

Irvington Police Department Detective Philip Rucker showed the

victim two photographs of defendant, including his Division of

Motor Vehicle photo.     Rucker testified that because the victim

knew his assailant, he did not create a photo array or otherwise

comply with the Attorney General guidelines found in State v.

Henderson, 208 N.J. 208 (2011).         See R. 3:11; see also Office of

the Attorney Gen., N.J. Dep't of Law & Pub. Safety, Attorney Gen.

Guidelines for Preparing and Conducting Photo and Live Line-Up

Identification    Procedures,   1   (2001).      Rucker   described   the

identification procedure as a "show-up," during which he displayed

the photographs to the victim and asked if the victim knew the

person.     He said that Oyekunle had explained defendant's father

had been a tenant over the course of years.        Once Rucker obtained

                                    3                            A-4630-16T4
defendant's    name    from    Oyekunle,    Rucker   requested    defendant's

Division of Motor Vehicles photograph.               Although the interview

took place several hours after the incident, Oyekunle was still

bleeding and wearing a bloody shirt.

     The judge found that having observed the officer and the

victim during the suppression hearing, he "found their testimony

credible in all material respects."           The judge concluded that the

officer's    failure    to    adhere   to   the   Henderson    guidelines   was

inconsequential.       The victim had known defendant by name for many

years. Therefore, only showing the victim photographs of defendant

was not suggestive.          Although he had granted defendant's motion

for a Wade hearing, defendant ultimately did not sustain his

burden.       Accordingly,       the    judge     did    not    suppress    the

identification.

      On appeal, defendant raises the following point:

            THE MOTION TO SUPPRESS THE IDENTIFICATION
            SHOULD HAVE BEEN GRANTED BECAUSE UNDER THE
            TOTALITY OF THE CIRCUMSTANCES, THERE WAS A
            SUBSTANTIAL    LIKELIHOOD    OF   IRREPARABLE
            MISIDENTIFICATION. U.S. Const. Amend. V, XIV;
            N.J. Const. Art. I, ¶¶ 1, 9.

     We accord "considerable weight" to a trial judge's findings

regarding the impermissible suggestiveness of an identification

procedure.      State v. Adams, 194 N.J. 186, 203 (2008) (quoting

State v. Farrow, 61 N.J. 434, 451 (1972)).              A defendant bears the


                                        4                             A-4630-16T4
"initial burden of showing some evidence of suggestiveness that

could lead to a mistaken identification."            Henderson, 208 N.J. at

288.     "The findings of the trial judge as to reliability of the

witnesses are [also] entitled to considerable weight."               State v.

Wilson, 362 N.J. Super. 319, 327 (App. Div. 2003) (citations

omitted).     The State may proffer an identification as long as

"there is sufficient credible evidence in the record to support

the findings."     Adams, 194 N.J. at 203 (citation omitted).

       In this case, defendant was well-known to the victim as he

had known him by name for years.         During the 911 call, the victim

told police defendant was his attacker.          Thus, the reliability of

Oyekunle's identification was not undermined by the fact he was

presented the two photographs of defendant.               Having found the

victim    believable,    his   familiarity      with    his     attacker      was

sufficient    credible    evidence       for   the   court     to   hold      the

identification     was   reliable.         Defendant's        argument     lacks

sufficient merit to warrant discussion in a written opinion.                  See

R. 2:11-3(e)(2).

       Affirmed.




                                     5                                   A-4630-16T4